ai , ee

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) . Page | of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November I, 1987)
Jose Enrique Del Carpio-Teratol Case Number: 3:19-mj-23706
David J Zugman “fag yaa

   
 

 

Defendant's Attorney| i Hi fives & y

EB ea i E

SEP 1 0 2019

 

REGISTRATION NO. 88919298

 

   

 

 

 

THE DEFENDANT: | evcenemeaenane ne
pleaded guilty to count(s) 1 of Complaint ee CLERK UE SISTING? COUAT
’ SVU TEMA Lie iG) OF CaLiFOANIA
L] was found guilty to count(s) oT DEPUTY

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense | Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) ]
L} The defendant has been found not guilty on count(s)
Li Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

Y" |
Ch, TIME SERVED 0 days

 

Kl Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in:
the defendant’s possession at the time of arrest upon their deportation or removal. ,

[ Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments

imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, September 10, 2019
Date of Imposition of Sentence

Received ff. AV al Cb (ke - . :

DUSM HONORABIJE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy : 3:19-mj-23706

 

 
